

Exhibit 10.2


HILL INTERNATIONAL, INC.
2017 EQUITY COMPENSATION PLAN
(amended and restated through March 26, 2018)

1.    PURPOSE
The purpose of the Hill International, Inc. 2017 Equity Compensation Plan (the
“Plan”) is to enable Hill International, Inc. (the “Company”) to attract,
retain, motivate and provide additional incentive to certain directors,
officers, employees, consultants and advisors, whose contributions are essential
to the growth and success of the Company, by enabling them to participate in the
long-term growth of the Company through stock ownership and equity-based
incentives. Awards under the Plan may be made in the form of Options (including
Stock Appreciation Rights), Restricted Stock, Deferred Stock Units, Restricted
Stock Units, Dividend Equivalent Rights and other forms of equity based Awards
as contemplated herein.

2.    DEFINITIONS
As used in the Plan:
(a)    “Award” except where referring to a particular category of grant under
the Plan, shall include Options, Restricted Stock, RSUs, DSUs, Dividend
Equivalent Rights and other equity-based Awards as contemplated herein.
(b)    “Award Agreement” means a written agreement in a form approved by the
Board, as provided in Section 4. An Award Agreement may be, without limitation,
an employment or other similar agreement containing provisions governing grants
hereunder, if approved by the Board for use under the Plan.
(c)    “Board” means the Board of Directors of the Company.
(d)    “Cause” means the termination of a Participant’s employment, consulting
or advisory relationship with the Company or the termination of a Participant’s
membership on the Board because of the occurrence of any of the following
events:
(i)    the Participant materially breaches any of his obligations as an employee
or director of the Company;





--------------------------------------------------------------------------------




(ii)    the Participant conducts his duties with respect to the Company in a
manner that is improper or negligent; or
(iii)    the Participant fails to perform his obligations faithfully as provided
in any employment agreement executed between the Company and the Participant,
engages in habitual drunkenness, drug abuse, or commits a felony, fraud or
willful misconduct which has resulted, or is likely to result, in material
damage to the Company, or as the Board in its sole discretion may determine.
(e)    “Change in Control” shall mean the occurrence of any of the following
events:
(i)    Any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company, excluding the
acquisition of additional stock by a person or more than one person acting as a
group who is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company;
(ii)    A majority of Board members are replaced during a two-year period by
directors whose election is not endorsed by a majority of the Board members
prior to the election; or
(iii)    The consummation of a merger, reorganization, consolidation or similar
transaction of the Company, with any other corporation, other than a merger,
reorganization, consolidation or similar transaction which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger, reorganization, consolidation or similar transaction; or
(iv)    A dissolution or liquidation of the Company.
The definition of Change in Control under this Plan will be construed consistent
with the definition of “Change in Control” as defined in Section 409A of Code,
and the applicable Treasury Regulations, as amended from time to time.
(f)    “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
(g)    “Committee” means the Compensation Committee of the Board (or any
successor committee of the Board) or such other committee that is responsible
for making recommendations to the Board (or for exercising authority delegated
to it by the Board pursuant to Section 4 of the


2



--------------------------------------------------------------------------------




Plan, if any) with respect to the grant and terms of Awards under the Plan;
provided, however, that (i) with respect to Awards to any employees who are
officers of the Company or members of the Board for purposes of Section 16 of
the Exchange Act, Committee means all of the members of the Compensation
Committee who are “non-employee directors” within the meaning of Rule 16b-3
adopted under the Exchange Act, or any successor rule, and (ii) with respect to
all Awards, the Committee shall be comprised of “independent” directors.
(h)    “Common Stock” means the common stock, $0.0001 par value per share, of
the Company.
(i)    “Company” means Hill International, Inc., a Delaware corporation, and any
present or future parent or subsidiary corporations (as defined in Section 424
of the Code) or any successor to such corporations.
(j)    “Covered Shares” means any shares acquired by a Participant subject to
Section 16 of the Plan pursuant to an Award granted under this Plan, net of
taxes and transaction costs. For these purposes, “taxes and transaction costs”
include, without limitation: (i) shares retained by the Company to satisfy tax
withholding requirements attributable to such Awards, and (ii) any taxes payable
by such Participant related to Awards which are in excess of the Fair Market
Value of the Shares withheld in accordance with clause (i).
(k)    “Deferred Stock Unit” or “DSU” means a deferred award of Shares that are
subject to restrictions hereunder.
(l)    “Director” means a member of the Board.
(m)    “Disability” means permanent and total disability as defined in Section
22(e)(3) of the Code.
(n)    “Dividend Equivalent Right” means a right awarded under Section 11 to
receive (or have credited) the equivalent value of dividends paid on Common
Stock.
(o)    “Eligible Person” means (i) an employee, Non-Employee Director, officer,
advisor, consultant or other personnel of the Company or other person expected
to provide services (of a type expressly approved by the Board as covered
services for these purposes) to the Company or (ii) joint venture affiliates of
the Company or other entities designated in the discretion of the Board, or
officers, directors, employees, members, or managers of the foregoing. In the
case of grants directly or indirectly to employees of entities described in
clause (ii) of the foregoing sentence, the Board may make arrangements with such
entities as it may consider appropriate in its discretion, in light of tax and
other considerations.
(p)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


3



--------------------------------------------------------------------------------




(q)    “Fair Market Value”, with respect to Common Stock, shall be determined as
follows:
(i) If the Common Stock is at the time listed on any stock exchange or the
Nasdaq National Market or the Nasdaq SmallCap Market, then the Fair Market Value
shall be the closing selling price per share of Common Stock on the date in
question on the stock exchange or the Nasdaq Market determined by the Board to
be the primary market for the Common Stock, as such price is officially reported
on such exchange or market. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.
(ii) If the Common Stock is at the time traded on the Over-The-Counter Bulletin
Board (“OTCBB”), then the Fair Market Value shall be the closing selling price
per share of Common Stock on the date in question, as such price is quoted on
the OTCBB or any successor system. If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.
(iii) If the Common Stock is not listed or traded on any stock exchange or
Nasdaq System or the OTCBB, the Fair Market Value shall be determined by the
Board in good faith and in the manner established by the Board from time to time
using a reasonable valuation method.
(r)    “Grantee” means an Eligible Person granted Restricted Stock, RSUs, DSUs,
Dividend Equivalent Rights, SARs or such other equity-based Awards (other than
an Option) as may be granted.
(s)    “Incentive Stock Option” means an option to purchase shares of Common
Stock awarded to a Participant under the Plan which is designated as such or is
otherwise intended to meet the requirements of Section 422 of the Code or any
successor provision.
(t)    “Non-Employee Director” means a member of the Board who is not an
employee of the Company.
(u)    “Non-Qualified Stock Option” means an option to purchase shares of Common
Stock granted to a Participant under the Plan which is designated as such or is
otherwise not intended to be an Incentive Stock Option.
(v)    “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.
(w)    “Optionee” means an Eligible Person to whom an Option is granted, or the
Successors of the Optionee, as the context so requires.
(x)    “Option Price” means the price per Share, determined by the Board or the
Committee, at which an Option may be exercised.


4



--------------------------------------------------------------------------------




(y)    “Participant” means an eligible person selected by the Board to receive
an Award under the Plan.
(z)    “Performance Goals” means the factors selected by the Board and specified
in an Award Agreement, from among the following objective measures, either
individually, alternatively or in any combination, applied to the Company as a
whole or any business unit or subsidiary, either individually, alternatively, or
in any combination, and measured, to the extent applicable on an absolute basis
or relative to a pre-established target, to determine whether the Performance
Goals established by the Board with respect to applicable Awards have been
satisfied. Performance Goals may include (but are not limited to) one or more of
the following: (i) earnings per Share, (ii) revenues, (iii) cash flow, (iv) cash
flow from operations, (v) total stockholder return, (vi) the Company’s stock
price, (vii) return on assets, (viii) return on investment, (ix) return on
capital, (x) return on equity, (xi) economic value added, (xii) profit (which
may include gross, net or operating), (xiii) margin (which may include gross,
contribution or net), (xiv) earnings (which may include earnings before
interest, taxes, depreciation and amortization, earnings before interest and
taxes, earnings before taxes, and net earnings), (xv) earnings per Share, (xvi)
measures of earnings or profit as a percentage of revenue, (xvii) contract
awards or backlog, (xviii) overhead or other expense reduction, (xix) market
share, (xx) change in the Fair Market Value of the Shares, (xxi) individual
confidential business objectives, (xxii) strategic plan development and
implementation, (xxiii) attainment of objective operating goals and employee
metrics, (xxiv) any other metric that is capable of measurement by the
Committee, and (xxv) any of the above goals determined on an absolute or
relative basis or as compared to the performance of a published or special index
deemed applicable by the Committee including, but not limited to, the Standard &
Poor’s 500 Stock Index or a group of comparable companies. Performance Goals may
differ for Awards granted to any one Participant or to different Participants.
(aa)    “Plan” means the Hill International, Inc. 2017 Equity Compensation Plan.
(bb)    “Restricted Stock” means an award of Shares that are subject to
restrictions hereunder.
(cc)    “Restricted Stock Unit” or “RSU” means a right, pursuant to the Plan, of
the Grantee to payment of the RSU Value.
(dd)    “RSU Value,” per RSU, means the Fair Market Value of a Share or, if so
provided by the Board, such Fair Market Value to the extent in excess of a base
value established by the Board at the time of grant.
(ee)    “Securities Act” means the Securities Act of 1933, as amended.
(ff)    “Settlement Date” means the date determined under Section 9.4(c).


5



--------------------------------------------------------------------------------




(gg)    “Shares” means shares of Common Stock of the Company.
(hh)    “Stock Appreciation Right” or “SAR” means a stock appreciation right
with respect to a share of Common Stock.
(ii)    “Successor of the Optionee” means the legal representative of the estate
of a deceased Optionee or the person or persons who shall acquire the right to
exercise an Option by bequest or inheritance or by reason of the death of the
Optionee.
(jj)    “Termination of Service” means a Participant’s termination of employment
or other service (as a Director, consultant or otherwise), as applicable, with
the Company. For purposes of the Plan, the following events shall not be deemed
a Termination of Service of a Participant: (i) a transfer to the employment of
the Company from a subsidiary or from the Company to a subsidiary, or from one
subsidiary to another, or (ii) an approved leave of absence for military service
or sickness, or for any other purpose approved by the Company, if the
Participant’s right to reemployment is guaranteed either by a statute or by
contract or under the policy pursuant to which the leave of absence was granted
or if the Board or the Company otherwise so provides in writing. For purposes of
the Plan, employees of a subsidiary of the Company shall be deemed to have
terminated their employment on the date on which such subsidiary ceases to be a
subsidiary of the Company.

3.    EFFECTIVE DATE AND TERMINATION OF PLAN
The effective date of the Plan is June 27, 2017, the date of the approval of the
Plan by the stockholders of the Company. The Plan shall terminate on, and no
Award shall be granted hereunder on or after, the 10-year anniversary of the
effective date; provided, however, that the Board may amend, suspend or
terminate the Plan or any portion thereof at any time, provided that no
amendment shall be granted without shareholder approval if such approval is
necessary to comply with any applicable tax laws or regulatory requirement.
Notwithstanding the foregoing, a termination of the Plan that occurs after an
Award is made shall not materially impair the rights of a Participant unless the
Participant consents. The termination of the Plan shall not impair the power and
authority of the Board with respect to an outstanding Award.

4.    ADMINISTRATION OF PLAN
(a)    The Plan shall be administered by the Board. Among other things, the
Board shall have authority, subject to the terms of the Plan including, without
limitation, the provisions governing participation in the Plan, to grant Awards,
to determine the individuals to whom and the time or times at which Awards may
be granted and to determine the terms and conditions of any Award granted
hereunder. Subject to paragraph (d) of this Section 4, the Board may solicit the
recommendations of the Committee with respect to any of the foregoing, but shall
not be bound to follow any such recommendations.


6



--------------------------------------------------------------------------------




(b)    Subject to the provisions of this Plan, the Board shall have authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the operation of the Plan as it shall from time to time consider
advisable, to interpret the provisions of the Plan and any Award and to decide
all disputes arising in connection with the Plan. The Board’s decision and
interpretations shall be final and binding. Any action of the Board with respect
to the administration of the Plan shall be taken pursuant to a majority vote or
by the unanimous written consent of its members.
(c)    The Board may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such consultant or agent. The Board shall keep minutes of its actions under
the Plan.
(d)    The Board shall have the authority to delegate all or any portion of the
authority granted to it (consistent with applicable law) under this Section 4 or
elsewhere under the Plan to the Committee. If such authority is so delegated by
Board, the Committee shall have such rights and authority to make determinations
and administer the Plan as are specified in the delegation of authority. To the
extent that the Board delegates its authority as provided by this Section 4(d),
all references in the Plan to the Board’s authority to grant Awards and make
determinations with respect thereto shall be deemed to include the Committee
(e)    The Award Agreement shall contain such other terms, provisions and
conditions not inconsistent herewith as shall be determined by the Board. In the
event that any Award Agreement or other agreement hereunder provides (without
regard to this sentence) for the obligation of the Company to purchase or
repurchase Shares from a Participant or any other person, then, notwithstanding
the provisions of the Award Agreement or such other agreement, such obligation
shall not apply to the extent that the purchase or repurchase would not be
permitted under applicable law. The Participant shall take whatever additional
actions and execute whatever additional documents the Board may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the express provisions of the Plan and the Award Agreement.

5.    ELIGIBILITY
All officers, employees, consultants and advisors of the Company who are from
time to time responsible for the management, growth and protection of the
business of the Company, and all directors of the Company, shall be eligible to
participate in the Plan. The Participants under the Plan shall be selected from
time to time by the Board, in its sole discretion, from among those eligible,
and the Board shall determine in its sole discretion the numbers of shares to be
covered by the Award or Awards granted to each Participant. Options intended to
qualify as Incentive Stock Options shall be granted only to key employees while
actually employed by the Company. Non-Employee


7



--------------------------------------------------------------------------------




Directors, consultants and advisors shall not be entitled to receive Incentive
Stock Options under the Plan.

6.    SHARES AND UNITS SUBJECT TO THE PLAN

6.1    In General.
(a)    Subject to adjustments as provided in Section 18, the total number of
Shares subject to Awards granted under the Plan (including securities
convertible into or exchangeable for Shares), in the aggregate, may not exceed
4,250,000 Shares, each of which may be issued as Incentive Stock Options. The
maximum number of Shares that may underlie Options granted in any calendar year
to any Eligible Person other than any Non-Employee Director, shall not exceed
2,500,000 Shares. The maximum number of Shares that may underlie Awards, other
than Options, granted in any calendar year to any Eligible Person other than any
Non-Employee Director, shall not exceed 1,000,000 Shares. Awards granted to a
Non-Employee Director in any calendar year shall not exceed a value of Three
Hundred Thousand Dollars ($300,000) as calculated on the date an Award is
granted. Shares of Common Stock issued under the Plan may consist in whole or in
part of authorized and unissued shares, shares purchased in the open market or
otherwise, treasury shares, or any combination thereof, as the Board may from
time to time determine.
(b)    Any Shares that have been granted as Restricted Stock or that have been
reserved for distribution in payment for Options, RSUs, DSUs or other
equity-based Awards but are later forfeited or for any other reason are not
payable under the Plan shall again be available for grant under the Plan. For
purposes of clarification, (i) any Shares that are tendered as payment or
withheld to cover taxes due on an Award shall not again be available for grant
under the Plan, (ii) any Shares that are repurchased by the Company using Option
exercise proceeds shall not again be available for grant under the Plan and
(iii) stock-settled SARs shall be counted against the share reserve set forth in
Section 6.1(a) above on a gross basis, regardless of the number of Shares issued
to settle the Award.
(c)    Shares subject to Dividend Equivalent Rights, other than Dividend
Equivalent Rights based directly on the dividends payable with respect to Shares
subject to Options or the dividends payable on a number of Shares corresponding
to the number of RSUs or DSUs awarded, shall be subject to the limitation of
Section 6.1(a). Notwithstanding Section 6.1(a), there shall be no limit on the
number of RSUs or Dividend Equivalent Rights to the extent they are paid out in
cash that may be granted under the Plan. If any RSUs, Dividend Equivalent Rights
or other equity-based Awards under Section 13 are paid out in cash, then,
notwithstanding the first sentence of Section 6.1(a) above (but subject to the
second sentence thereof) the underlying Shares may again be made the subject of
Awards under the Plan. Notwithstanding the foregoing or any provision of this
Plan, no dividends or Dividend Equivalent Rights shall be paid on unvested
Awards under the Plan. Subject to the terms of an individual Award Agreement and
in the discretion of the Board,


8



--------------------------------------------------------------------------------




dividends or Dividend Equivalent Rights may be accrued during the applicable
vesting period and become payable upon the vesting of the Award.
(d)    The certificates for Shares issued hereunder may include any legend which
the Board deems appropriate to reflect any rights of first refusal or
restrictions on transfer hereunder or under the Award Agreement, or as the Board
may otherwise deem appropriate.
(e)    In the event that the Board determines, in its sole discretion, that any
stock dividend, extraordinary cash dividend, creation of a class of equity
securities, recapitalization, reclassification, reorganization, merger,
consolidation, stock split, spin-off, combination, exchange of shares, warrants
or rights offering to purchase Common Stock at a price substantially below Fair
Market Value, or other similar transaction affects the Common Stock such that an
adjustment is required in order to preserve the benefits or potential benefits
intended to be granted under the Plan to Participants, the Board shall have the
right to adjust equitably any or all of (i) the number of shares of Common Stock
in respect of which Awards may be granted under the Plan to Participants, (ii)
the number and kind of shares subject to outstanding Awards held by
Participants, and (iii) the exercise price with respect to any Awards held by
Participants, and if considered appropriate, the Board may make provision for a
cash payment with respect to any outstanding Awards held by a Participant,
provided that the number of shares subject to any Award shall always be a whole
number.
(f)    Awards granted under the Plan shall be subject to a one-year minimum
vesting requirement. Notwithstanding the foregoing, and subject to adjustments
as provided in Section 18, Awards which are not subject to the one-year minimum
vesting requirement set forth in this Section 6.1(f) may be granted to an
individual as an inducement to be hired as an employee of the Company, provided
that the total number of Shares available to be granted or underlying such
Awards pursuant to this sentence shall be less than 212,458 Shares. Except as
otherwise permitted in the Plan, the requirements of this Section 6.1(f) may not
be overridden by Board discretion or in an individual Grantee’s or Optionee’s
Award Agreement.

7.    PROVISIONS APPLICABLE TO OPTIONS

7.1    Grant of Option.
Subject to the other terms of the Plan, the Board may, in its discretion as
reflected by the terms of the applicable Award Agreement: (i) determine and
designate from time to time those Eligible Persons to whom Options are to be
granted and the number of Shares to be optioned to each Eligible Person;
(ii) determine whether to grant Options intended to be Incentive Stock Options,
or to grant Non-Qualified Stock Options, or both; provided that Incentive Stock
Options may only be granted to key employees of the Company; (iii) determine the
time or times when and the manner and condition in which each Option shall be
exercisable and the duration of the exercise period; (iv) designate each Option
as one intended to be an Incentive Stock Option or as a Non-Qualified


9



--------------------------------------------------------------------------------




Stock Option; and (v) determine or impose other conditions to the grant or
exercise of Options under the Plan as it may deem appropriate. Notwithstanding
anything to the contrary in this Plan, to the extent that any Option does not
qualify as an Incentive Stock Option, it shall constitute a separate
Non-Qualified Stock Option.

7.2    Option Price.
The Option Price shall be determined by the Board on the date the Option is
granted and reflected in the Award Agreement, as the same may be amended from
time to time. Any particular Award Agreement may provide for different Option
Prices for specified amounts of Shares subject to the Option; provided that the
Option Price shall not be less than 100% of the Fair Market Value of a Share on
the day the Option is granted.

7.3    Period of Option and Vesting.
(a)    Unless earlier expired, forfeited or otherwise terminated, each Option
shall expire in its entirety upon the tenth (10th) anniversary of the date of
grant or shall have such other term as is set forth in the applicable Award
Agreement. The Option shall also expire, be forfeited and terminate at such
times and in such circumstances as otherwise provided hereunder or under the
Award Agreement.
(b)    Each Option, to the extent that the Optionee has not had a Termination of
Service and the Option has not otherwise lapsed, expired, terminated or been
forfeited, shall first become exercisable according to the terms and conditions
set forth in the Award Agreement, as determined by the Board at the time of
grant. Unless otherwise provided in the Plan or the Award Agreement, no Option
(or portion thereof) shall ever be exercisable if the Optionee has a Termination
of Service before the time at which such Option (or portion thereof) would
otherwise have become exercisable, and any Option that would otherwise become
exercisable after such Termination of Service shall not become exercisable and
shall be forfeited upon such termination. Notwithstanding the foregoing
provisions of this Section 7.3(b), Options exercisable pursuant to the schedule
set forth by the Board at the time of the grant may be fully or more rapidly
exercisable or otherwise vested in the discretion of the Board upon the
occurrence of a Change in Control or an individual Optionee’s death or
Disability. Upon and after the death of an Optionee, such Optionee’s Options, if
and to the extent otherwise exercisable hereunder or under the applicable Award
Agreement after the Optionee’s death, may be exercised by the Successors of the
Optionee. Subject to the provisions of an Optionee’s Award Agreement, as
determined in the discretion of the Board, in the event of a Change in Control,
an Optionee’s Options shall be fully vested and exercisable.

7.4    Exercisability Upon and After Termination of Optionee.
(a)    Subject to provisions of the Award Agreement, if an Optionee has a
Termination of Service other than by the Company for Cause, or other than by
reason of death or


10



--------------------------------------------------------------------------------




Disability, then no exercise of an Option may occur after the expiration of the
three-month period to follow the termination, or if earlier, the expiration of
the term of the Option as provided under Section 7.3(a); provided that, if the
Optionee should die after the Termination of Service, but while the Option is
still in effect, the Option (if and to the extent otherwise exercisable by the
Optionee at the time of death) may be exercised until the earlier of (i) twelve
(12) months from the date of the Termination of Service of the Optionee, or
(ii) the date on which the term of the Option expires in accordance with
Section 7.3(a).
(b)    Subject to provisions of the Award Agreement, in the event the Optionee
has a Termination of Service on account of death or Disability, the Option
(whether or not otherwise exercisable) may be exercised until the earlier of
(i) twelve (12) months from the date of the Termination of Service of the
Optionee, or (ii) the date on which the term of the Option expires in accordance
with Section 7.3.
(c)    Notwithstanding any other provision hereof, unless otherwise provided in
the Award Agreement, if the Optionee has a Termination of Service for Cause, the
Optionee’s Options, to the extent then unexercised, shall thereupon cease to be
exercisable and shall be forfeited forthwith.

7.5    Exercise of Options.
(a)    Subject to vesting, restrictions on exercisability and other restrictions
provided for hereunder or otherwise imposed in accordance herewith, an Option
may be exercised, and payment in full of the aggregate Option Price made, by an
Optionee only by written notice (in the form prescribed by the Board) to the
Company or its designee specifying the number of Shares to be purchased.
(b)    Without limiting the scope of the Board’s discretion hereunder, the Board
may impose such other restrictions on the exercise of Options (whether or not in
the nature of the foregoing restrictions) as it may deem necessary or
appropriate.

7.6    Payment.
(a)    The Board shall determine whether Options are settled in whole or in part
in cash, Common Stock, other securities of the Company, or other property, and
may, in its discretion, permit “cashless exercises” pursuant to such procedures
as may be established by the Board.
(b)    No shares shall be delivered pursuant to any exercise of an Option until
payment in full of the option price therefor is received by the Company. Such
payment may be made in whole or in part in cash or by certified or bank check
or, to the extent permitted by the Board at or after the grant of the Option, by
delivery of shares of Common Stock owned by the


11



--------------------------------------------------------------------------------




Participant valued at their Fair Market Value on the date of delivery, or such
other lawful consideration as the Board may in its sole discretion determine.
(c)    The Board may impose limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid accounting consequences which may result from
the use of Common Stock as payment upon exercise of an Option.
(d)    The Board may provide that no Option may be exercised with respect to any
fractional Share. Any fractional Shares resulting from an Optionee’s exercise
that is accepted by the Company shall in the discretion of the Board be paid in
cash.

7.7    Exercise by Successors.
An Option may be exercised, and payment in full of the aggregate Option Price
made, by the Successors of the Optionee only by written notice (in the form
prescribed by the Board) to the Company specifying the number of Shares to be
purchased. Such notice shall state that the aggregate Option Price will be paid
in full, or that the Option will be exercised as otherwise provided hereunder,
in the discretion of the Company or the Board, if and as applicable.

7.8    Nontransferability of Option.
Each Option granted under the Plan shall be nontransferable by the Optionee
except by will or the laws of descent and distribution of the state wherein the
Optionee is domiciled at the time of his death; provided, however, that the
Board may (but need not) permit other transfers, where the Board concludes that
such transferability (i) does not result in accelerated U.S. federal income
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Section 422(b) of the Code, (iii) complies
with applicable law, including securities laws, and (iv) is otherwise
appropriate and desirable. In no event may an Option be transferred by an
Optionee for consideration without the prior approval of the Company’s
stockholders.

7.9    Certain Incentive Stock Option Provisions.
(a)    In no event may an Incentive Stock Option be granted other than to
employees of the Company or a “subsidiary corporation” or a “parent
corporation,” as each is defined in Section 424(f) of the Code, with respect to
the Company. The aggregate Fair Market Value, determined as of the date an
Option is granted, of the Common Stock for which any Optionee may be awarded
Incentive Stock Options which are first exercisable by the Optionee during any
calendar year under the Plan (or any other stock option plan required to be
taken into account under Section 422(d) of the Code) shall not exceed $100,000.
To the extent the $100,000 limit referred to in the preceding sentence is
exceeded, an Option will be treated as a Non-Qualified Stock Option.


12



--------------------------------------------------------------------------------




(b)    If Shares acquired upon exercise of an Incentive Stock Option are
disposed of in a disqualifying disposition within the meaning of Section 422 of
the Code by an Optionee prior to the expiration of either two years from the
date of grant of such Option or one year from the transfer of Shares to the
Optionee pursuant to the exercise of such Option, or in any other disqualifying
disposition within the meaning of Section 422 of the Code, such Optionee shall
notify the Company in writing as soon as practicable thereafter of the date and
terms of such disposition and, if the Company thereupon has a tax-withholding
obligation, shall pay to the Company an amount equal to any withholding tax the
Company is required to pay as a result of the disqualifying disposition.
(c)    The Option Price with respect to each Incentive Stock Option shall not be
less than 100%, or 110% in the case of an individual described in
Section 422(b)(6) of the Code (relating to certain 10% owners), of the Fair
Market Value of a Share on the day the Option is granted. Also, in the case of
such an individual who is granted an Incentive Stock Option, the term of such
Option shall be no more than five years from the date of grant.

8.    PROVISIONS APPLICABLE TO RESTRICTED STOCK

8.1    Grant of Restricted Stock.
(a)    In connection with the grant of Restricted Stock, whether or not
Performance Goals (as provided for under Section 14) apply thereto, the Board
shall establish one or more vesting periods with respect to the shares of
Restricted Stock granted, the length of which shall be determined in the
discretion of the Board. Subject to the provisions of this Section 8, the
applicable Award Agreement and the other provisions of the Plan, restrictions on
Restricted Stock shall lapse if the Grantee satisfies all applicable employment
or other service requirements through the end of the applicable vesting period.
(b)    Subject to the other terms of the Plan, the Board may, in its discretion
as reflected by the terms of the applicable Award Agreement: (i) authorize the
granting of Restricted Stock to Eligible Persons; (ii) provide a specified
purchase price for the Restricted Stock (whether or not the payment of a
purchase price is required by any state law applicable to the Company);
(iii) determine the restrictions applicable to Restricted Stock (with the
accelerated lapsing of such restrictions limited to the occurrence of a Change
in Control or an individual Grantee’s death or Disability) and (iv) determine or
impose other conditions, including any applicable Performance Goals, to the
grant of Restricted Stock under the Plan as it may deem appropriate.

8.2    Certificates/Book Entry.
(a)    Unless otherwise provided by the Board, a “book entry” (by computerized
or manual entry) shall be made in the records of the Company (or, if applicable,
the Company’s transfer agent) to evidence an award of Shares of Restricted
Stock.


13



--------------------------------------------------------------------------------




(b)    If the Shares of Restricted Stock are not evidenced in “book entry” form
in accordance with Section 8.2(a), each Grantee of Restricted Stock shall be
issued a stock certificate in respect of Shares of Restricted Stock awarded
under the Plan. Each such certificate shall be registered in the name of the
Grantee. Without limiting the generality of Section 6.1(c), the certificates for
Shares of Restricted Stock issued hereunder may include any legend which the
Board deems appropriate to reflect any restrictions on transfer hereunder or
under the Award Agreement, or as the Board may otherwise deem appropriate, and,
without limiting the generality of the foregoing, shall bear a legend referring
to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
HILL INTERNATIONAL, INC. 2017 EQUITY COMPENSATION PLAN AND AN AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND HILL INTERNATIONAL, INC. COPIES OF
SUCH PLAN AND AWARD AGREEMENT ARE ON FILE IN THE OFFICES OF HILL INTERNATIONAL,
INC.
(c)    The Board shall require that any stock certificates evidencing such
Shares be held in custody by the Company or its designee until the restrictions
hereunder shall have lapsed, and that, as a condition of any Award of Restricted
Stock, the Board may require that the Grantee deliver to the Company or its
designee a stock power, endorsed in blank, relating to the stock covered by such
Award. If and when such restrictions so lapse, the stock certificates shall be
delivered by the Company to the Grantee or his or her designee as provided in
Section 8.3 (and if applicable, the stock power shall cease to be of effect).

8.3    Restrictions and Conditions.
Unless otherwise provided by the Board, the Shares of Restricted Stock awarded
pursuant to the Plan shall be subject to the following restrictions and
conditions:
(a)    Subject to the provisions of the Plan and the Award Agreements, during a
period commencing with the date of such Award and ending on the date the period
of forfeiture with respect to such Shares lapses, the Grantee shall not be
permitted voluntarily or involuntarily to sell, transfer, pledge, anticipate,
alienate, encumber or assign Shares of Restricted Stock awarded under the Plan
(or have such Shares attached or garnished). Subject to the provisions of the
Award Agreements and clause (c) below, the period of forfeiture with respect to
Shares granted hereunder shall lapse as provided in the applicable Award
Agreement. Notwithstanding the foregoing, unless otherwise expressly provided by
the Board, the period of forfeiture with respect to such Shares shall only lapse
as to whole Shares.


14



--------------------------------------------------------------------------------




(b)    Except as provided in the foregoing clause (a), below in this clause (b)
or as otherwise provided in the applicable Award Agreement, the Grantee shall
have, in respect of the Shares of Restricted Stock, all of the rights of a
stockholder of the Company, including the right to vote the Shares and the right
to receive any cash dividends as and when such dividends are declared and paid
by the Company (or as soon as practicable thereafter); provided, however, that
cash dividends on such Shares shall, unless otherwise provided by the Board, be
held by the Company (unsegregated as a part of its general assets) until the
period of forfeiture lapses (and forfeited if the underlying Shares are
forfeited), and paid over to the Grantee (without interest) as soon as
practicable after such period lapses (if not forfeited). Certificates for Shares
(not subject to restrictions) shall be delivered to the Grantee or his or her
designee promptly after, and only after, the period of forfeiture shall lapse
without forfeiture in respect of such Shares of Restricted Stock.
(c)    Except as otherwise provided in the applicable Award Agreement, and
subject to clause (d) below, if the Grantee has a Termination of Service by the
Company for Cause, or by the Grantee for any reason during the applicable period
of forfeiture, then (i) all Shares still subject to restriction shall thereupon,
and with no further action, be forfeited by the Grantee, and (ii) the Company
shall pay to the Grantee as soon as practicable (and in no event more than 30
days) after such termination an amount, equal to the lesser of (A) the amount
paid by the Grantee for such forfeited Restricted Stock as contemplated by
Section 8.1, and (B) the Fair Market Value on the date of termination of the
forfeited Restricted Stock.

9.    PROVISIONS APPLICABLE TO RESTRICTED STOCK UNITS

9.1    Grant of RSUs.
Subject to the other terms of the Plan, the Board may, in its discretion as
reflected by the terms of the applicable Award Agreement: (a) authorize the
granting of RSUs to Eligible Persons and (b) determine or impose other
conditions to the grant of RSUs under the Plan as it may deem appropriate.

9.2    Term.
The Board may provide in an Award Agreement that any particular RSU shall expire
at the end of a specified term.

9.3    Vesting.
RSUs shall vest as provided in the applicable Award Agreement; provided that
such applicable Award Agreement shall limit the ability of the Board to
accelerate vesting to the occurrence of a Change in Control or an individual
Grantee’s death or Disability.

9.4    Settlement of RSUs.


15



--------------------------------------------------------------------------------




(a)    Each vested and outstanding RSU shall be settled by the transfer to the
Grantee of one Share; provided that, the Board at the time of grant (or, in the
appropriate case, as determined by the Board, thereafter) may provide that,
after consideration of possible accounting issues, an RSU may be settled (i) in
cash at the applicable RSU Value, (ii) in cash or by transfer of Shares as
elected by the Grantee in accordance with procedures established by the Board or
(iii) in cash or by transfer of Shares as elected by the Company.
(b)    Payment (whether of cash or Shares) in respect of RSUs shall be made in a
single sum by the Company; provided that, with respect to RSUs of a Grantee
which have a common Settlement Date, the Board may permit the Grantee to elect
in accordance with procedures established by the Board (taking into account,
without limitation, Section 409A of the Code, as the Board may deem appropriate)
to receive installment payments over a period not to exceed 10 years, rather
than a single-sum payment.
(c)    Unless otherwise provided in the applicable Award Agreement, the
“Settlement Date” with respect to an RSU is the first day of the month to follow
the date on which the RSU vests; provided that a Grantee may elect, in
accordance with procedures to be established by the Board, that such Settlement
Date will be deferred as elected by the Grantee to the first day of the month to
follow the Grantee’s Termination of Service, or such other time as may be
permitted by the Board. Unless otherwise determined by the Board, elections
under this Section 9.4(c) must, except as may otherwise be permitted under the
rules applicable under Section 409A of the Code, (A) be effective at least one
year after they are made, or, in the case of payments to commence at a specific
time, be made at least one year before the first scheduled payment and (B) defer
the commencement of distributions (and each affected distribution) for at least
five years.
(i)    Notwithstanding any other provision of this Section 9.4(c), the Board may
provide that distributions of RSUs can be elected at any time in those cases in
which the RSU Value is determined by reference to Fair Market Value to the
extent in excess of a base value, rather than by reference to unreduced Fair
Market Value.
(ii)    Notwithstanding the foregoing, and unless otherwise provided in the
applicable Award Agreement, the Settlement Date, if not earlier pursuant to this
Section 9.4(c), is the date of the Grantee’s death.

9.5    Other RSUs Provisions.
(a)    Rights to payments with respect to RSUs granted under the Plan shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, garnishment, levy, execution, or
other legal or equitable process, either voluntary or involuntary; and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach


16



--------------------------------------------------------------------------------




or garnish, or levy or execute on any right to payments or other benefits
payable hereunder, shall be void.
(b)    A Grantee may designate in writing, on forms to be prescribed by the
Board, a beneficiary or beneficiaries to receive any payments payable after his
or her death and may amend or revoke such designation at any time. If no
beneficiary designation is in effect at the time of a Grantee’s death, payments
hereunder (if any) shall be made to the Grantee’s estate. If a Grantee with a
vested RSU dies, such RSU shall be settled and the RSU Value in respect of such
RSUs paid, and any payments deferred pursuant to an election under
Section 9.4(c) shall be accelerated and paid, as soon as practicable (but no
later than 60 days) after the date of death to such Grantee’s beneficiary or
estate, as applicable.
(c)    The Board may establish a program under which distributions with respect
to RSUs may be deferred for periods in addition to those otherwise contemplated
by foregoing provisions of this Section 9. Such program may include, without
limitation, provisions for the crediting of earnings and losses on unpaid
amounts, and, if permitted by the Board, provisions under which Participants may
select from among hypothetical investment alternatives for such deferred amounts
in accordance with procedures established by the Board.
(d)    Notwithstanding any other provision of this Section 9, any fractional RSU
will be paid out in cash at the RSU Value as of the Settlement Date.
(e)    No RSU shall be construed to give any Grantee any rights with respect to
Shares or any ownership interest in the Company. Except as may be provided in
accordance with Section 11, no provision of the Plan shall be interpreted to
confer upon any Grantee any voting, dividend or derivative or other similar
rights with respect to any RSU.

10.    PROVISIONS APPLICABLE TO DEFERRED STOCK UNITS

10.1    Grant of DSUs.
Subject to the other terms of the Plan, the Board may, in its discretion as
reflected by the terms of the applicable Award Agreement: (a) authorize the
granting of DSUs to Eligible Persons and (b) determine or impose other
conditions to the grant of DSUs under the Plan as it may deem appropriate.

10.2    Term.
The Board may provide in an Award Agreement that any particular DSU shall expire
at the end of a specified term.

10.3    Vesting.


17



--------------------------------------------------------------------------------




DSUs shall vest as provided in the applicable Award Agreement; provided that
such applicable Award Agreement shall limit the ability of the Board to
accelerate vesting to the occurrence of a Change in Control or an individual
Grantee’s death or Disability.

10.4    Settlement of DSUs.
(a)    Each vested and outstanding DSU shall be settled by the transfer to the
Grantee of one Share.
(b)    Payment in respect of DSUs shall be made in a single sum by the Company;
provided that, with respect to DSUs of a Grantee which have a common Settlement
Date, the Board may permit the Grantee to elect in accordance with procedures
established by the Board (taking into account, without limitation, Section 409A
of the Code, as the Board may deem appropriate) to receive installment payments
over a period not to exceed 10 years, rather than a single-sum payment.
(c)    Unless otherwise provided in the applicable Award Agreement, the
“Settlement Date” with respect to a DSU is the first day of the month to follow
the Grantee’s Termination of Service; provided that a Grantee may elect, in
accordance with procedures to be established by the Board, that such Settlement
Date will be deferred as elected by the Grantee to such later time as may be
permitted by the Board. Unless otherwise determined by the Board, elections
under this Section 10.4(c) must, except as may otherwise be permitted under the
rules applicable under Section 409A of the Code, (A) be effective at least one
year after they are made, or, in the case of payments to commence at a specific
time, be made at least one year before the first scheduled payment and (B) defer
the commencement of distributions (and each affected distribution) for at least
five years. Notwithstanding the foregoing, and unless otherwise provided in the
applicable Award Agreement, the Settlement Date, if not earlier pursuant to this
Section 10.4(c), is the date of the Grantee’s death.

10.5    Other DSUs Provisions.
(a)    Rights to payments with respect to DSUs granted under the Plan shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, garnishment, levy, execution, or
other legal or equitable process, either voluntary or involuntary; and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish, or levy or execute on any right to payments or other benefits
payable hereunder, shall be void.
(b)    A Grantee may designate in writing, on forms to be prescribed by the
Board, a beneficiary or beneficiaries to receive any payments payable after his
or her death and may amend or revoke such designation at any time. If no
beneficiary designation is in effect at the time of a Grantee’s death, payments
hereunder (if any) shall be made to the Grantee’s estate. If a Grantee with a
vested DSU dies, such DSU shall be settled and paid, and any payments deferred
pursuant


18



--------------------------------------------------------------------------------




to an election under Section 10.4(c) shall be accelerated and paid, as soon as
practicable (but no later than 60 days) after the date of death to such
Grantee’s beneficiary or estate, as applicable.
(c)    The Board may establish a program under which distributions with respect
to DSUs may be deferred for periods in addition to those otherwise contemplated
by foregoing provisions of this Section 10.
(d)    No DSU shall be construed to give any Grantee any rights with respect to
Shares or any ownership interest in the Company. Except as may be provided in
accordance with Section 11, no provision of the Plan shall be interpreted to
confer upon any Grantee any voting, dividend or derivative or other similar
rights with respect to any DSU.

11.    PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS

11.1    Grant of Dividend Equivalent Rights.
Subject to the other terms of the Plan, the Board may, in its discretion as
reflected by the terms of the Award Agreements, authorize the granting of
Dividend Equivalent Rights to Eligible Persons based on the regular cash
dividends declared on Common Stock, to be credited as of the dividend payment
dates, during the period between the date an Award is granted, and the date such
Award is exercised, vests or expires, as determined by the Board. Such Dividend
Equivalent Rights shall be converted to cash or additional Shares by such
formula and at such time and subject to such limitation as may be determined by
the Board. If a Dividend Equivalent Right is granted in respect of another Award
hereunder, then, unless otherwise stated in the Award Agreement, in no event
shall the Dividend Equivalent Right be in effect for a period beyond the time
during which the applicable portion of the underlying Award is in effect.

11.2    Certain Terms.
(a)    The term of a Dividend Equivalent Right shall be set by the Board in its
discretion.
(b)    Unless otherwise determined by the Board, except as contemplated by
Section 11.4, a Dividend Equivalent Right is exercisable or payable only while
the Participant is an Eligible Person.
(c)    Payment of the amount determined in accordance with Section 11.1 shall be
in cash, in Common Stock or a combination of the two, as determined by the
Board.
(d)    The Board may impose such employment-related conditions on the grant of a
Dividend Equivalent Right as it deems appropriate in its discretion.

11.3    Other Types of Dividend Equivalent Rights.


19



--------------------------------------------------------------------------------




The Board may establish a program under which Dividend Equivalent Rights of a
type whether or not described in the foregoing provisions of this Section 11 may
be granted to Participants. For example, and without limitation, the Board may
grant a dividend equivalent right in respect of each Share subject to an Option
or with respect to an RSU, which right would consist of the right (subject to
Section 11.4) to receive a cash payment in an amount equal to the dividend
distributions paid on a Share from time to time.

11.4    Deferral.
The Board may establish a program (taking into account, without limitation, the
possible application of Section 409A of the Code, as the Board may deem
appropriate) under which Participants (i) will have RSUs credited, subject to
the terms of Sections 9.4 and 9.5 as though directly applicable with respect
thereto, upon the granting of Dividend Equivalent Rights, or (ii) will have
payments with respect to Dividend Equivalent Rights deferred. In the case of the
foregoing clause (ii), such program may include, without limitation, provisions
for the crediting of earnings and losses on unpaid amounts, and, if permitted by
the Board, provisions under which Participants may select from among
hypothetical investment alternatives for such deferred amounts in accordance
with procedures established by the Board.

12.    STOCK APPRECIATION RIGHTS

12.1    General Requirements.
The Board may grant SARs to Eligible Persons separately or in tandem with any
Option (for all or a portion of the applicable Option). Tandem SARs may be
granted either at the time the Option is granted or at any time thereafter while
the Option remains outstanding; provided, however, that, in the case of an
Incentive Stock Option, SARs may be granted only at the time of the Grant of the
Incentive Stock Option. The Board shall establish the base amount of the SAR at
the time the SAR is granted. The base amount of each SAR shall be equal to the
per share Exercise Price of the related Option or, if there is no related
Option, an amount equal to or greater than the Fair Market Value of a share of
Common Stock as of the date of Grant of the SAR.

12.2    Tandem SARs.
In the case of tandem SARs, the number of SARs granted to a Grantee that shall
be exercisable during a specified period shall not exceed the number of shares
of Common Stock that the Grantee may purchase upon the exercise of the related
Option during such period. Upon the exercise of an Option, the SARs relating to
the Common Stock covered by such exercise shall terminate. Upon the exercise of
SARs, the related Option shall terminate to the extent of an equal number of
shares of Common Stock.

12.3    Exercisability(a)    .


20



--------------------------------------------------------------------------------




A SAR shall be exercisable during the period specified by the Board in the Award
Agreement and shall be subject to such vesting and other restrictions as may be
specified in the Award Agreement. The Board may accelerate the exercisability of
any or all outstanding SARs solely upon the occurrence of a Change in Control or
an individual Grantee’s death or Disability, provided that exercisability will
not be automatically accelerated upon the sole occurrence of a Change in
Control. SARs may only be exercised while the Grantee is employed by, or
providing service to, the Company or during the applicable period after
termination of employment or service as described in Section 7.4 above. A tandem
SAR shall be exercisable only during the period when the Option to which it is
related is also exercisable.

12.4    Value of SARs.
When a Grantee exercises SARs, the Grantee shall receive in settlement of such
SARs an amount equal to the value of the stock appreciation for the number of
SARs exercised. The stock appreciation for an SAR is the amount by which the
Fair Market Value of the underlying Common Stock on the date of exercise of the
SAR exceeds the base amount of the SAR as described in Section 12.1.

12.5    Form of Payment.
The appreciation in an SAR shall be paid in shares of Common Stock, cash or any
combination of the foregoing, as the Board shall determine. For purposes of
calculating the number of shares of Common Stock to be received, shares of
Common Stock shall be valued at their Fair Market Value on the date of exercise
of the SAR.

13.    OTHER EQUITY-BASED AWARDS
The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including, without
limitation, the grant of Shares based upon certain conditions, the grant of
securities convertible into Common Stock, and the grant of phantom stock to a
Grantee.

14.    PERFORMANCE GOALS
The Board may, in its discretion, (i) establish one or more Performance Goals as
a precondition to the issuance or vesting of Awards, and (ii) provide, in
connection with the establishment of the Performance Goals, for predetermined
Awards to those Participants (who continue to meet all applicable eligibility
requirements) with respect to whom the applicable Performance Goals are
satisfied. Notwithstanding anything to the contrary in this Plan, in the event
of a Change in Control, the Board may determine to vest performance-based Awards
granted under the Plan in its discretion.


21



--------------------------------------------------------------------------------





15.    REPRICING AND BUYOUT OF OPTIONS/SARs
Without prior stockholder approval, the Board may not (a) reprice Options or
SARs or (b) pay cash or issue new Options or SARs in exchange for the surrender
and cancellation of any, or all, of a Participant’s outstanding Options or SARs.

16.    HOLDING PERIOD REQUIREMENTS
Each Participant whose current position with the Company is classified in the
chart below and who receives an Award hereunder shall be required to: (a)
maintain direct ownership of all Covered Shares up to the base salary/annual
cash retainer multiplier level applicable to such Participant specified in the
chart below, (b) not dispose of any Covered Shares until reaching the base
salary/annual cash retainer multiplier level applicable to such Participant
specified in the chart below, and (c) after achieving the applicable base
salary/annual cash retainer multiplier level applicable to such Participant
specified in the chart below, only dispose of Covered Shares in excess of such
multiplier level. Satisfaction of the applicable base salary/annual cash
retainer level shall be based upon the Fair Market Value of the Covered Shares.
Title
Multiplier of Current Base Salary or Annual Cash Retainer (as applicable)
Directors
3x
CEO
6x
COO & CFO
2x
Other Executive Officers
1x


17.    TAX WITHHOLDING

17.1    In General.
The Company shall be entitled to withhold from any payments or deemed payments
any amount of tax withholding determined by the Board to be required by law.
Without limiting the generality of the foregoing, the Board may, in its
discretion, require the Participant to pay to the Company at such time as the
Board determines the amount that the Board deems necessary to satisfy the
Company’s obligation to withhold federal, state or local income or other taxes
incurred by reason of (a) the exercise of any Option, (b) the lapsing of any
restrictions applicable to any Restricted Stock, (c) the receipt of a
distribution in respect of RSUs, DSUs or Dividend Equivalent Rights or (d) any
other applicable income-recognition event (for example, an election under
Section 83(b) of the Code).

17.2    Share Withholding.


22



--------------------------------------------------------------------------------




(a)    Upon exercise of an Option, the Optionee may, if approved by the Company
in its discretion, make a written election to have Shares then issued withheld
by the Company from the Shares otherwise to be received, or to deliver
previously owned Shares, in order to satisfy the liability for such withholding
taxes. In the event that the Optionee makes, and the Company permits, such an
election, the number of Shares so withheld or delivered shall have an aggregate
Fair Market Value on the date of exercise sufficient to satisfy the applicable
withholding taxes. Where the exercise of an Option does not give rise to an
obligation by the Company to withhold federal, state or local income or other
taxes on the date of exercise, but may give rise to such an obligation in the
future, the Company may, in its discretion, make such arrangements and impose
such requirements as it deems necessary or appropriate.
(b)    Upon lapsing of restrictions on Restricted Stock (or other
income-recognition event), the Grantee may, if approved by the Company in its
discretion, make a written election to have Shares withheld by the Company from
the Shares otherwise to be released from restriction, or to deliver previously
owned Shares (not subject to restrictions hereunder), in order to satisfy the
liability for such withholding taxes. In the event that the Grantee makes, and
the Company permits, such an election, the number of Shares so withheld or
delivered shall have an aggregate Fair Market Value on the date of exercise
sufficient to satisfy the applicable withholding taxes.
(c)    Upon the making of a distribution in respect of RSUs, DSUs, SARs or
Dividend Equivalent Rights, the Grantee may, if approved by the Company in its
discretion, make a written election to have amounts (which may include Shares)
withheld by the Company from the distribution otherwise to be made, or to
deliver previously owned Shares (not subject to restrictions hereunder), in
order to satisfy the liability for such withholding taxes. In the event that the
Grantee makes, and the Company permits, such an election, any Shares so withheld
or delivered shall have an aggregate Fair Market Value on the date of exercise
sufficient to satisfy the applicable withholding taxes.

17.3    Withholding Required.
Notwithstanding anything contained in the Plan or the Award Agreement to the
contrary, the Participant’s satisfaction of any tax-withholding requirements
imposed by the Board shall be a condition precedent to the Company’s obligation
as may otherwise be provided hereunder to provide Shares to the Participant and
to the release of any restrictions as may otherwise be provided hereunder, as
applicable; and the applicable Option, Restricted Stock, RSUs, DSUs, SARs or
Dividend Equivalent Rights shall be forfeited upon the failure of the
Participant to satisfy such requirements with respect to, as applicable, (a) the
exercise of the Option or a SAR, (b) the lapsing of restrictions on the
Restricted Stock (or other income-recognition event) or (c) distributions in
respect of any RSU, DSU or Dividend Equivalent Right.

18.    REGULATIONS AND APPROVALS


23



--------------------------------------------------------------------------------




(a)    The obligation of the Company to issue Shares with respect to an Award
granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Board.
(b)    The Board may make such changes to the Plan as may be necessary or
appropriate to comply with the rules and regulations of any government authority
or to obtain tax benefits applicable to an Award.
(c)    Each grant of Options, Restricted Stock, RSU, DSUs, SARs or Dividend
Equivalent Rights (or issuance of Shares in respect of those Awards), or other
Award under Section 13 (or issuance of Shares in respect thereof), is subject to
the requirement that, if at any time the Board determines, in its discretion,
that the listing, registration or qualification of Shares issuable pursuant to
the Plan is required by any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the issuance of Options,
Shares of Restricted Stock, RSUs, DSUs, SARs, Dividend Equivalent Rights, other
Awards or other Shares, no payment shall be made, or RSUs, DSUs, SARs or Shares
issued, or grant of Restricted Stock or other Award made, in whole or in part,
unless listing, registration, qualification, consent or approval has been
effected or obtained free of any conditions in a manner acceptable to the Board.
(d)    In the event that the disposition of stock acquired pursuant to the Plan
is not covered by a then current registration statement under the Securities
Act, and is not otherwise exempt from such registration, such Shares shall be
restricted against transfer to the extent required under the Securities Act, and
the Board may require any individual receiving Shares pursuant to the Plan, as a
condition precedent to receipt of such Shares, to represent to the Company in
writing that such Shares are acquired for investment only and not with a view to
distribution and that such Shares will be disposed of only if registered for
sale under the Securities Act or if there is an available exemption for such
disposition.
(e)    Notwithstanding any other provision of the Plan, the Company shall not be
required to take or permit any action under the Plan or any Award Agreement
which, in the good-faith determination of the Company, would result in a
material risk of a violation by the Company of Section 13(k) of the Exchange
Act.

19.    INTERPRETATION AND AMENDMENTS; OTHER RULES
The Board may make such rules and regulations and establish such procedures for
the administration of the Plan as it deems appropriate. Without limiting the
generality of the foregoing, the Board may (a) determine the extent, if any, to
which Options, RSUs, DSUs, SARs or Shares (whether or not Shares of Restricted
Stock) or Dividend Equivalent Rights shall be forfeited (whether


24



--------------------------------------------------------------------------------




or not such forfeiture is expressly contemplated hereunder); (b) interpret the
Plan and the Award Agreements hereunder, with such interpretations to be
conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law; and (c) take any other actions and make any other
determinations or decisions that it deems necessary or appropriate in connection
with the Plan or the administration or interpretation thereof. In the event of
any dispute or disagreement as to the interpretation of the Plan or of any rule,
regulation or procedure, or as to any question, right or obligation arising from
or related to the Plan, the decision of the Board shall be final and binding
upon all persons. Unless otherwise expressly provided hereunder, the Board, with
respect to any grant, may exercise its discretion hereunder at the time of the
Award or thereafter. The Board may amend the Plan as it shall deem advisable,
except that no amendment may adversely affect a Participant with respect to an
Award previously granted without such Participant’s written consent unless such
amendments are required in order to comply with applicable laws; provided,
however, that the Plan may not be amended without stockholder approval in any
case in which amendment in the absence of stockholder approval would cause the
Plan to fail to comply with any applicable legal requirement or applicable
exchange or similar rule.

20.    CHANGES IN CAPITAL STRUCTURE
(a)    If (i) the Company shall at any time be involved in a merger,
consolidation, dissolution, liquidation, reorganization, exchange of shares,
sale of all or substantially all of the assets or stock of the Company or a
transaction similar thereto, (ii) any stock dividend, stock split, reverse stock
split, stock combination, reclassification, recapitalization or other similar
change in the capital structure of the Company, or any distribution to holders
of Common Stock other than cash dividends, shall occur or (iii) any other event
shall occur which in the judgment of the Board necessitates action by way of
adjusting the terms of the outstanding Awards, then:
(i)    the maximum aggregate number and kind of Shares which may be made subject
to Options and Dividend Equivalent Rights under the Plan, the maximum aggregate
number and kind of Shares of Restricted Stock that may be granted under the
Plan, the maximum aggregate number of RSUs, DSUs and other Awards which may be
granted under the Plan may be appropriately adjusted by the Board in its
discretion; and
(ii)    the Board may take any such action as in its discretion shall be
necessary to maintain each Participants’ rights hereunder (including under their
Award Agreements) so that they are substantially proportionate to the rights
existing prior to such event, including, without limitation, adjustments in
(A) the number of Options, RSUs, DSUs, SARs and Dividend Equivalent Rights (and
other Awards under Section 13) granted, (B) the number and kind of shares or
other property to be distributed in respect of Options, RSUs, DSUs, SARs and
Dividend Equivalent Rights (and other Awards under Section 13 as applicable),
(C) the Option Price, the base amount of a SAR and RSU Value, and
(D) performance-based criteria established in connection with Awards.


25



--------------------------------------------------------------------------------




To the extent that such action shall include an increase or decrease in the
number of Shares (or units of other property then available) subject to all
outstanding Awards, the number of Shares (or units) available under Section 6
shall be increased or decreased, as the case may be, proportionately, as may be
determined by the Board in its discretion.
(b)    Any Shares or other securities distributed to a Grantee with respect to
Restricted Stock or otherwise issued in substitution of Restricted Stock shall
be subject to the restrictions and requirements imposed by Section 8, including
depositing the certificates therefor with the Company together with a stock
power, if applicable, and bearing a legend as provided in Sections 8.2(b) and
8.2(c).
(c)    If the Company shall be consolidated or merged with another corporation
or other entity, each Grantee who has received Restricted Stock that is then
subject to restrictions imposed by Section 8.3 may be required to deposit with
the successor corporation the certificates, if any, for the stock or securities,
or the other property, that the Grantee is entitled to receive by reason of
ownership of Restricted Stock in a manner consistent with Section 8.2(c), and
such stock, securities or other property shall become subject to the
restrictions and requirements imposed by Section 8.3, and the certificates
therefor or other evidence thereof shall bear a legend similar in form and
substance to the legend set forth in Section 8.2(c).
(d)    The judgment of the Board with respect to any matter referred to in this
Section 20 shall be conclusive and binding upon each Participant without the
need for any amendment to the Plan.

21.    MISCELLANEOUS

21.1    No Rights to Employment or Other Service.
Nothing in the Plan or in any grant made pursuant to the Plan shall confer on
any individual any right to continue in the employ or other service of the
Company or interfere in any way with the right of the Company and their
stockholders, members, directors or officers to terminate the individual’s
employment or other service at any time.

21.2    Right of First Refusal; Right of Repurchase.
At the time of grant, the Board may provide in connection with any grant made
under the Plan that Shares received hereunder shall be subject to a right of
first refusal pursuant to which the Company shall be entitled to purchase such
Shares in the event of a prospective sale of the Shares, subject to such terms
and conditions as the Board may specify at the time of grant or (if permitted by
the Award Agreement) thereafter, and to a right of repurchase, pursuant to which
the Company shall be entitled to purchase such Shares at a price determined by,
or under a formula set by, the Board at the time of grant or (if permitted by
the Award Agreement) thereafter.


26



--------------------------------------------------------------------------------





21.3    No Fiduciary Relationship.
Nothing contained in the Plan (including without limitation Sections 9.5(c) and
11.4), and no action taken pursuant to the provisions of the Plan, shall create
or shall be construed to create a trust of any kind, or a fiduciary relationship
between the Company or its officers or the Board, on the one hand, and the
Participant or any other person, on the other hand.

21.4    Section 409A.
This Plan is intended to comply and shall be administered in a manner that is
intended to comply with the requirement of Section 409A of the Code (including
the Treasury Department guidance and regulations issued thereunder), and shall
be construed and interpreted in accordance with such intent. If the Board
determines that an Award, Award document, payment, transaction or any other
action or arrangement contemplated by the provisions of this Plan would, if
undertaken, cause a Participant to become subject to any additional taxes or
other penalties under Section 409A of the Code, then unless the Board
specifically provides otherwise, such Award, Award document, payment,
transaction or other Award documents will be deemed modified or, if necessary,
suspended in order to comply with the requirements of Section 409A of the Code
to the extent determined appropriate by the Board, in each case without the
consent of the Participant.

21.5    Claims Procedures.
(a)    To the extent that the Plan is determined by the Board to be subject to
the Employee Retirement Income Security Act of 1974, as amended, the Grantee, or
his beneficiary hereunder or authorized representative, may file a claim for
payments with respect to RSUs and/or DSUs under the Plan by written
communication to the Board or its designee. A claim is not considered filed
until such communication is actually received. Within 90 days (or, if special
circumstances require an extension of time for processing, 180 days, in which
case notice of such special circumstances should be provided within the initial
90-day period) after the filing of the claim, the Board will either:
(i)    approve the claim and take appropriate steps for satisfaction of the
claim; or
(ii)    if the claim is wholly or partially denied, advise the claimant of such
denial by furnishing to him a written notice of such denial setting forth
(A) the specific reason or reasons for the denial; (B) specific reference to
pertinent provisions of the Plan on which the denial is based and, if the denial
is based in whole or in part on any rule of construction or interpretation
adopted by the Board, a reference to such rule, a copy of which shall be
provided to the claimant; (C) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of the reasons why such material or information is necessary; and (D) a
reference to this Section 21.5 as the provision setting forth the claims
procedure under the Plan.


27



--------------------------------------------------------------------------------




(b)    The claimant may request a review of any denial of such claim by written
application to the Board within 60 days after receipt of the notice of denial of
such claim. Within 60 days (or, if special circumstances require an extension of
time for processing, 120 days, in which case notice of such special
circumstances should be provided within the initial 60-day period) after receipt
of written application for review, the Board will provide the claimant with its
decision in writing, including, if the claimant’s claim is not approved,
specific reasons for the decision and specific references to the Plan provisions
on which the decision is based.

21.6    No Fund Created.
Any and all payments hereunder to any Grantee shall be made from the general
funds of the Company, no special or separate fund shall be established or other
segregation of assets made to assure such payments, and the RSUs (including for
purposes of this Section 21.6 any accounts established to facilitate the
implementation of Section 9.4(c)), DSUs (including for purposes of this
Section 21.6 any accounts established to facilitate the implementation of
Section 10.4(c)) and any other similar devices issued hereunder to account for
Plan obligations do not constitute Common Stock and shall not be treated as (or
as giving rise to) property or as a trust fund of any kind; provided, however,
that the Company may establish a mere bookkeeping reserve to meet its
obligations hereunder or a trust or other funding vehicle that would not cause
the Plan to be deemed to be funded for tax purposes or for purposes of Title I
of the Employee Retirement Income Security Act of 1974, as amended. The
obligations of the Company under the Plan are unsecured and constitute a mere
promise by the Company to make benefit payments in the future and, to the extent
that any person acquires a right to receive payments under the Plan from the
Company, such right shall be no greater than the right of a general unsecured
creditor of the Company. Without limiting the foregoing, RSUs, DSUs and any
other similar devices issued hereunder to account for Plan obligations are
solely a device for the measurement and determination of the amounts to be paid
to a Grantee under the Plan, and each Grantee’s right in the RSUs, DSUs and any
such other devices is limited to the right to receive payment, if any, as may
herein be provided.

21.7    Notices.
All notices under the Plan shall be in writing, and if to the Company, shall be
delivered to the Board or mailed to its principal office, addressed to the
attention of the Board; and if to the Participant, shall be delivered
personally, sent by facsimile transmission or mailed to the Participant at the
address appearing in the records of the Company. Such addresses may be changed
at any time by written notice to the other party given in accordance with this
Section 21.7.

21.8    Exculpation and Indemnification.
The Company shall indemnify and hold harmless the members of the Board and the
members of the Board from and against any and all liabilities, costs and
expenses incurred by such persons


28



--------------------------------------------------------------------------------




as a result of any act or omission to act in connection with the performance of
such person’s duties, responsibilities and obligations under the Plan, to the
maximum extent permitted by law, other than such liabilities, costs and expenses
as may result from the gross negligence, bad faith, willful misconduct or
criminal acts of such persons.

21.9    Captions.
The use of captions in this Plan is for convenience. The captions are not
intended to provide substantive rights.

21.10    Governing Law.
To the extent that State laws shall not have been preempted by any laws of the
United States, the Plan shall be construed, regulated, interpreted and
administered according to the other laws of the State of Delaware.



TABLE OF CONTENTS


1.PURPOSE
2.DEFINITIONS
3.EFFECTIVE DATE AND TERMINATION OF PLAN
4.ADMINISTRATION OF PLAN
5.ELIGIBILITY
6.SHARES AND UNITS SUBJECT TO THE PLAN
6.1In General
7.PROVISIONS APPLICABLE TO OPTIONS
7.1Grant of Option
7.2Option Price
7.3Period of Option and Vesting
7.4Exercisability Upon and After Termination of Optionee
7.5Exercise of Options
7.6Payment
7.7Exercise by Successors


29



--------------------------------------------------------------------------------




7.8Nontransferability of Option
7.9Certain Incentive Stock Option Provisions
8.PROVISIONS APPLICABLE TO RESTRICTED STOCK
8.1Grant of Restricted Stock
8.2Certificates/Book Entry
8.3Restrictions and Conditions
9.PROVISIONS APPLICABLE TO RESTRICTED STOCK UNITS
9.1Grant of RSUs
9.2Term
9.3Vesting
9.4Settlement of RSUs
9.5Other RSUs Provisions
10.PROVISIONS APPLICABLE TO DEFERRED STOCK UNITS
10.1Grant of DSUs
10.2Term
10.3Vesting
10.4Settlement of DSUs
10.5Other DSUs Provisions
11.PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS
11.1Grant of Dividend Equivalent Rights
11.2Certain Terms
11.3Other Types of Dividend Equivalent Rights
11.4Deferral
12.STOCK APPRECIATION RIGHTS
12.1General Requirements
12.2Tandem SARs
12.3Exercisability
12.4Value of SARs
12.5Form of Payment
13.OTHER EQUITY-BASED AWARDS
14.PERFORMANCE GOALS
15.REPRICING AND BUYOUT OF OPTIONS/SARS
16.HOLDING PERIOD REQUIREMENTS







--------------------------------------------------------------------------------




17.TAX WITHHOLDING
17.1In General
17.2Share Withholding
17.3Withholding Required
18.REGULATIONS AND APPROVALS
19.INTERPRETATION AND AMENDMENTS; OTHER RULES
20.CHANGES IN CAPITAL STRUCTURE
21.MISCELLANEOUS
21.1No Rights to Employment or Other Service
21.2Right of First Refusal; Right of Repurchase
21.3No Fiduciary Relationship
21.4Section 409A
21.5Claims Procedures
21.6No Fund Created
21.7Notices
21.8Exculpation and Indemnification
21.9Captions
21.10Governing Law







